      CASE 0:17-cv-04496-JNE-HB Document 206 Filed 04/13/19 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Animal Legal Defense Fund; and                  Case No. 17-cv-4496
 Lockwood Animal Rescue Center,
                                                 Judge Joan N. Ericksen
                                  Plaintiffs,

 v.                                              DECLARATION OF ALENE
                                                 ANELLO
 Fur-Ever Wild; Wolves, Woods &
 Wildlife; and Teresa Lynn Petter,

                               Defendants.



I, Alene Anello, declare as follows:

          1. I am an attorney licensed to practice law in California. I am admitted pro hac

vice in this matter, and am counsel of record for Plaintiffs. I have personal knowledge of

the facts stated herein. If called to testify, I could and would testify to these facts.

          2. Below is a list of documents being filed as attachments to this declaration.

          3. The following Minnesota state court document:

               Ex. A, Eureka v. Petter, 19HA-CV-15-2725 (Minn. First Jud. Dist. Ct.
                Mar. 8, 2016) (Findings of Fact, Conclusions of Law, Order for Judgment
                and Judgment)

          4. The following transcripts from depositions of defense witnesses in this case:

               Ex. B, Storlie Dep. Tr.

               Ex. C, Dreifus Dep. Tr.

               Ex. D, Hansen Dep. Tr.

          5. The following state court documents:

               Ex. E, Petter Aff., Eureka v. Petter, 19HA-CV-15-2725 (Minn. First Jud.
      CASE 0:17-cv-04496-JNE-HB Document 206 Filed 04/13/19 Page 2 of 5



                   Dist. Ct. Dec. 31, 2015)

                Ex. F, Storlie Aff., Eureka v. Petter, 19HA-CV-15-2725 (Minn. First Jud.
                 Dist. Ct. Dec. 31, 2015)

           6. A document obtained from the Eureka Township website:

                Ex. G, Eureka Board Minutes (Sep. 8, 2008)

           7. The following Minnesota state court document:

                Ex. H, Petter 2012 Dep. Tr.

           8. The following deposition transcript and exhibits from a witness in this

lawsuit:

                Ex. I, Long Dep. Tr.

                Ex. J, Long Receipt

                Ex. K, Wolf Hides and sculls, Taxidermy.net

           9. The following transcript of a defense witness in this case:

                Ex. L, Shimp Dep. Tr.

           10. The following additional deposition exhibits from a witness in this case:

                Ex. M, Competition Quality White wolves, Taxidermy.net

                Ex. N, Long Wolf Pelt Photographs

           11. The following discovery document from Defendants:

                Ex. O, Defs.’ Responses Reqs. Admis., Responses

           12. The declaration of Lockwood Director of Operations, Matthew Simmons:

                Ex. P, Simmons Decl.

           13. The deposition of a defendant in this case, as Exhibit Q:

                     Ex. Q, Petter 2018 Dep. Tr.
     CASE 0:17-cv-04496-JNE-HB Document 206 Filed 04/13/19 Page 3 of 5



        14. The following documents from the Minnesota Department of Natural

Resources (DNR) as Exhibits R through DD:

             Ex. R, FEW DNR Rep. (2012)

             Ex. S, WWW DNR Rep. (2012)

             Ex. T, FEW DNR Rep. (2013)

             Ex. U, WWW DNR Rep. (2013)

             Ex. V, WWW DNR Rep. (2014)

             Ex. W, FEW DNR Rep. (2015)

             Ex. X, WWW DNR Rep. (2015)

             Ex. Y, FEW DNR Rep. (2016)

             Ex. Z, WWW DNR Rep. (2016)

             Ex. AA, FEW DNR Rep. (2017)

             Ex. BB, WWW DNR Rep. (2017)

             Ex. CC, FEW DNR Rep. (2018)

             Ex. DD, WWW DNR Rep. (2018).

        15. The following discovery document from Defendants:

             Ex. EE, Defs.’ Wolf Dispos. List

        16. The following transcripts of defense witnesses in this case:

             Ex. FF, Root Dep. Tr.

             Ex. GG, Roy Dep. Tr.

             Ex. HH, Pacotti Dep. Tr.
      CASE 0:17-cv-04496-JNE-HB Document 206 Filed 04/13/19 Page 4 of 5



         17. The following discovery document from Defendants:

               Ex. II, Defs.’ Initial Disclosures.

         18. The following map of Defendants’ facility:

               Ex. JJ, Map.

         19. The following Facebook post by Defendant Petter:

               Ex. KK, Petter Facebook Post.

         20. A declaration of Animal Legal Defense Fund’s Chief Programs Officer:

               Ex. LL, Walden Decl.

         21. The following letters written by ALDF:

               Ex. MM, ALDF Letter to USDA

               Ex. NN, Nasser Letter.

         22. The following DNA report from the wolves in this case:

               Ex. OO, UC Davis DNA Rep.

         23. The following documents from Eureka Township:

               Ex. PP, Eureka Planning Comm. Minutes

         24. . The following discovery document from Defendants in this case:

               Ex. QQ, Defs.’ Answers First Set Interrogs.

         25. The following deposition exhibit from the deposition of a witness in this case:

               Ex. RR, Ranch Raised Pure White Wolves, Taxidermy.net.



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct to the best of my knowledge
      CASE 0:17-cv-04496-JNE-HB Document 206 Filed 04/13/19 Page 5 of 5



and belief.




Executed on April 12, 2019                          /s/ Alene Anello
                                                    Alene Anello
